‘THE         A~ORNEY                 GENERAL
                                   OF    TEXAS
                                  AUSTI~~II. Tsxsan
GERALD C. WARN




    Eon. B. Y. Gunningham
    bounty Auditor
    NavarPo County
    Corsioana,  Texas

    Dear Sir:                           Opinion No. O-2392
                                        Re: Should Navarro County pay burrial
                                             expenses of patients sent to the
                                             State Sanatorium?

    Your recent  request   for an opinion  of~this  department        on the
    question  as 5s herein    stated has been Teoaived.

    We quote    from   your   letter    as follows:

          %n’several     oooasions Navarro County has sent patients            to
          the State Sanatorium and on some few oooasions      these
          patients   die while in the hospital   and the undertakers           re-
          quire Navarro County to pay for the burial     expense.

          “We do    not set up 5n our budget any monies for this
          purpose    and I am wondering  if these patients     after   being
          sent to    the SanatroiUm.and  aooepted  by:them,are-    notwards
          of the    State of Texas instead   of Navarro County.

          “So far I have not paid any burial  expense and I may be
          wrong in my OpiniOn.~ The Dootors  tell  me that the
          Sanatorium or the State of Texas have no money foTthLs
          expense.   Will you k%ndly advise whether Navarro County
          should pay this burial  expense or 5.a it an obligation of
          the State of Texas.”

     Article  2351, Vernonrs hnnotated  0ivil Statutes,    provides  In
     part that eaoh oommissioners t oourt shall   “provide   for the
     burial  of paupers”.

     Under the,above    mentloned’statute      it 5s inoumbent on oommis-
     aloners*    oourts t6 provide    for the burial      of paupers,  and it
     has been sald~that     this is a duty which oounties         owe to every
       au er regardless   of whether or not he has been formally
     iieoyared a pauper.     But 5r1 Order to fix the 15ab515ty of the
     oounty for burialexpenses,         notice   should be given to the
     proper authorities    and their permission        obtained  for thsburial.
     ‘,“xW J;l;? Vol. 32, p. 612; MoNorton vs. Val Verde County, 25
        .  .     .
Hon. E. Y.       Cunningham,       page    2,   o-2392



In 0888 of MoNorton vs. Val Verde County, supra, it was held
that a oounty is not liable  fOT ooffins  of paupera dying b a
pesthouse whloh la in charge of the atate,   under tha quarantine
laws.
We quote      ,fTom the     above mentioned         oaae   as follows:

         “The only question          presented       for our deolslon            1s as to the
         llabillty      of the ,oounty for the coffins                  of those who died
         ln the pesthouse         while the state had oharge of it under
         the quarantine        laws.     Artiole       1514, aubd. 10, Rev. St.,
        makes it incumbent on the oounty to provide                           for the burial
        of paupers ; and this 5s a duty the oounty owes to every
        pauper, no matter whether he has been formally                             deolared    a
        pauper by the county or not.                   Whenever it 5s aaoertalned
        that a man has died,            who was a pauper,             it beoomes the duty
        of the county to provide              for his burial.              But in order to
        flx the liability          of’ the bounty fOT the burlal                   expenses,
        exoept in extreme oases,             notice       should be given the county
         judge, or some oounty oomm5ss5oner.                      It would open the door
        to frauds on the counties               if individual           citizens      are given
        the authority        to decide who are paupers.                    The instances
        will be rare indeed when any great lnoonvenlenoe                              will arise
        from notifying         the proper authorities              of the ,death of a
        pauper, and obtalnlng            proper authority             for the burial.
        There oan bs no doubt that,                if the dootor            ln charge of the
        peathouse has been in the employ of the oounty,                             it would
        have been responsible            for the oofflns           furnished        for thoffe
        who had been confined            and died there,            if they were paupers.
        Under artlole        4090e, Saylee           Ann. St.,        it 5s made the duty
        of the governor         or the health offioar,                ln oases of
        emergenay,       to declare      quarantine        against       any infectious
        or oontagious        dleease,      and it la provided              in article      40901
        that all coats and expenses                of enforoing          and maintaining
        any such quarantine           shall be paid by the state.                     The object
        of quarantine        1s to prevent         the entranoe          or spread of
        disease,      and we are of the opinion               that, to fully           meet &e
        demands of an effiolent             quarantine,         it would, be necessary
        ;;a;;;;d5tloualy         bury those who die in the quarantlna
                    . If the state is in oharge of the quarantine,                           the
        expense of the burlal            of the paupers who die 5x1 their
        oharge would rest upon the state.                     The burial         of those who
        die in a quarantine           station      in charge of the state would~
        be a part of the neoesaary                ooat and expense’ of enforolng
        and malntalnlng         the quarantine.            Eve      if the oounty had
        held contr~ol of the pesthouse,                 it wou \ d seem that the
        oharge of maintaining            the quarantlne          irou3.d Ultimately         be
        ohargeable       against     the stats.         Artials       4097.      We are of the
        opinion      that there 5s no error .-in the .jyd&men,t, and it ie
        aff5rmed.t’                                                      I
&tloIe    3241, ‘Vermont8           Annotated      Civil    Statutes,      reada,     In part,
as follows 1
Hon. E. Y.    Cunnlngham,      page 3* O-2392



     “Patients  admltted~to        said   institut~ions   ~shall   be of
     three olaseea,   to-wit:

     “1.    Indigent    pub150 patients.

     fi2.   Non-indigent     pub110 ,patIente.

     it3.   Private    patients.

     “1ndlgent:publio    .patFents are thoae who possess    no
     property   of any klnd nor have any one legally     responsible
     for their support,     and who are unable to reimburse    the
     State.    This olass shall be supported   at the expense of           the
     State.



‘Our, bplnlon‘No.     O-2021 holds in effeot       that the Board of Con-
 trol has power to enter         into a binding oontraot    for the pre-
 paratlon   and burial      of lnddgent    inmates of oertaIn    state
 eleemosynary     InstItutlon.       We are enolosing   herewith    a oopy
 of this opinion-for        your convenienoe.

A representative       of the Hoard of Control     has Informed ua that
said Board has made arrangements          with various    undertakers    to
bury Indigent       inmates who die in the different        eleemosynary
Institutions     of the State,    inoludlng    the State.Tuberoulosis
Sanatorium;     where the relatives     OT friends    do not claim the
remains of the deoeased,       and that the State makes no demand
on the county of the resident         of the deceased     to pay suoh
burial    expenses.
In certain   articles       dlsouaaed   in the case of MoMorton v.
Val Verde County, supra,           it mas made the duty of the Governor
OT the health    offioer,       in oases of emergenoy,     to deolare
quarantine   against      infeotloue    or contagious   diseases,   and it
was further   provided       that. all oosts   and expenses    of enforcing
and maintaining     any such quarantine        should be paid by the State.
In view of the above mentioned      case of MoMorIson v. Val Verde
County, we believe   that Artlole    3241, aupra, Imposing upon
the State the duty to support and pay the expensea oft pub110
$ndIgent patlents   would alao impose upon the State the duty to
bury such patients   when they die in the State Sanatorium and
various  other eleemosynary   institutions   of the State.
 Therefore,    you are respectfully     advised  that it la the opinion
  of this .department that Navarro County aould not be liable
‘fdr the burial    expenses   of publio, indigent    patients   who reside
  in said oounty and die In the State Sanatorium.            Such expense
  ia an obligation    of the State of Texas.
Hon. E. Y.   GunnFngham, page 4,             O-2392



Trusting   that   the   foregoing        fully    ahswers     your   inquiry,   we are,

                                          Yours   very     truly

                                    ATTORNEYGENERALOF TEXAS

                                    a/   Ardell    Williams

                                    BY
                                                  Ardell     Williams
                                                            Assistant

p$dcf3
    .
APPROVEDJUNE 26, 1940
a/ GERALD C. MANN
ATTORNEYGENERALOF TEXAS


APPROVEDOPINION CONMITTEE
By BWB, Ohairman